Citation Nr: 1545204	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran's claim was remanded by the Board in January 2012.  In an April 2014 decision, the Board denied the Veteran's claim.  He appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014 and pursuant to a Joint Motion for Remand, the Court vacated the Board's April 2014 decision and remanded the matter for additional action.  In June 2015, the Board remanded the claim for further development in compliance with the Court's order, including obtaining additional medical records and an addendum VA medical opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) through the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is again necessary to obtain a VA addendum medical opinion addressing the etiology of the various foot disorders with which the Veteran has been diagnosed.  

As noted in the Board's June 2015 remand, the Veteran's service treatment records (STRs) show that he was diagnosed with bilateral stress edema of the feet and right foot cellulitis in service.  See July 1977 & October 1977 STRs.  A chip fracture of the right foot was ruled out.  See id.  

The Veteran reported that after his discharge from service, he continued to experience recurrent bilateral foot pain.  A November 1996 x-ray report from a non-VA provider showed that the Veteran had a healed chip fracture from the posterior malleolus of the left foot.  See November 1996 Carolina Medical Center Report.  A November 2003 VA radiology report shows a left foot calcaneal spur and spurring from the inferior margin of the distal phalanx of the first toe.  

During the appeal period, the Veteran has also been noted to have the following disorders affecting the feet:  tinea pedis (April 4, 2006 VA Medical Record); chronic capsulitis/tenosynovitis, herpetic neuritis/ganglionitis and hyperalgesia (August 21, 2007 VA Physical Medicine Report); gout (January 2009 VA Physical Medicine Report); pes cavus, hallux abducto valgus, and arthralgia (September 2012 VA Podiatry Note); and pes planus and bilateral calcaneal spurs (February 2012 VA Examination). 

In the June 2015 remand, the Board directed that "for each disability exhibited on examination and during the course of the claim (see the clinical history as reported in this Remand)" the VA examiner should provide an opinion as to whether the condition had its onset in service or was related to the Veteran's active duty service or his foot problems reported in the STRs.  An addendum opinion was obtained in July 2015; however, the VA examiner only provided opinions concerning the Veteran's bilateral calcaneal spurs and stress edema of the feet.  The VA examiner did not address tinea pedis, chronic capsulitis/tenosynovitis, herpetic neuritis/ganglionitis, hyperalgesia, gout, pes cavus, hallux abducto valgus or arthralgia.  On remand, the VA examiner should provide a nexus opinion with regard to these disorders.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that in the December 2014 Joint Motion for Remand, the parties found that the February 2012 VA did not complete the "Foot Miscellaneous" Disability Benefits Questionnaire (DBQ), even though the Veteran had been diagnosed with disorders other than flatfoot.  See December 2014 Joint Motion for Remand at 3.  As such, the VA examiner should also complete the "Foot Miscellaneous" DBQ.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c)
(West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his bilateral foot conditions from June 2015 to the present.

2.  After obtaining any outstanding medical records, forward the claims file to a medical professional with the appropriate expertise for review, completion of the "Foot Miscellaneous" DBQ, and an addendum opinion.  A VA examination should be provided if deemed necessary by the examiner.

The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.

In order to aid the VA examiner, the Board notes the following relevant evidence:  the Veteran's reports that he continued to experience recurrent bilateral foot pain after his separation from service; a November 1996 Carolina Medical Center Report showing a healed chip fracture from the posterior malleolus of the left foot; a November 2003 VA radiology report showing a left foot calcaneal spur and spurring from the inferior margin of the distal phalanx of the first toe; and notations that the Veteran has had the following disorders affecting the feet and ankles:  tinea pedis (April 4, 2006 VA Medical Record); chronic capsulitis and tenosynovitis, herpetic neuritis/ganglionitis and hyperalgesia (August 21, 2007 VA Physical Medicine Report); gout (January 2009 VA Physical Medicine Report); pes cavus, moderate hallux abducto valgus, and arthralgia (September 2012 VA Podiatry Note); and pes planus with bilateral calcaneal spurs (February 2012 VA Examination).

Based on review of the record, including the above, the examiner should complete the "Foot Miscellaneous" DBQ.

Additionally, the examiner should provide an opinion addressing the following:

      For each disability exhibited on examination and during
the course of the claim (since 2006, even if now resolved) affecting the feet (including: tinea pedis, chronic capsulitis/tenosynovitis, herpetic neuritis/ganglionitis, hyperalgesia, gout, pes cavus, hallux abducto valgus, arthralgia, and pes planus with bilateral calcaneal spurs) state whether it at least as likely as not that the disorder had its onset during the Veteran's active duty service or is otherwise related to such service, to include the foot problems reported in the service treatment records (to include bilateral stress edema of the feet, right foot cellulitis, and ruled out chip fracture.  See July 1977 & October 1977 STRs).  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  After completing the requested actions and any additional notification and/or development warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




